                       I~ THE GNITED STATES DISTRICT COURT
                    FOR THE EASTE&"i DISTRICT OF PENNSYLV A~IA

PETER CHARLES,
     Plaintiff,

         v.                                            CIVIL ACTION NO. 19-CV-4469

GREEN STREET COFFEE CO., et al.,
    Defendants.

                                         MEMORANDUM

SANCHEZ, C.J.                                                         OCTOBE~

         Prose Plaintiff Peter Charles has filed a Complaint using the Court's preprinted form.

He has also filed a ~otion to Proceed In Forma Pauperis. Because it appears that Charles is

unable to afford to pay the filing fee, the Court will grant him leave to proceed in forma

pauperis. For the following reasons, the Complaint will be dismissed without prejudice and

Charles will be granted leave to file an amended complaint.

I.       FACTS

         Charles's Complaint is quite brief. I le asserts he was '"put out" of Green Street Coffee

and Saxbys for no reason. He alleges he was not causing any disturbance, but concedes he was

asked to leave because did not have any money to make a purchase. He states police were called

to scene and asked him to leave. Charles alleges he complied and left when the police asked. He

complains he was treated badly and was told things that '"hurt [his] soul." (ECF No. 2 at 3.)1 He

also alleges that he was refused a cup of hot water to make '"make believe coffee" using the

available sweeteners and condiments. (Id.) Although Charles also lists Good Karma and the

Social Security Administration as Defendants, he makes no substantive allegations against them.




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
II.       STAND ARD OF REVIEW

          The Court will grant Charles leave to proceed in forma pauper is because it appears that

he is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

l 915(e)(2)(B) requires the Court to dismiss the Complaint if, among other things, it fails to state

a claim. Whether a complaint fails to state a claim under§ l 915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court. to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 L'.S. 662,678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id As Charles is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att 'y Gen., 655 F.3d 333, 339 (3d Cir.

2011 ).

          When allowing a plaintiff to proceed informa pauperis the Court must review the

pleadings and dismiss the matter if it determines, inter alia, that the action fails to set forth a

proper basis for this Court's subject matter jurisdiction. 28 C.S.C. § 1915(e)(2)(B); Fed. R. Civ.

P. l 2(h)(3) ("If the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action."); Group Against Smog and Pollution, Inc. v. Shenango, Inc., 810 F.3d

116, 122 n.6 (3d Cir. 2016) (explaining that "an objection to subject matter jurisdiction may be

raised at any time [and] a court may raise jurisdictional issues sua sponte"). A plaintiff

commencing an action in federal court bears the burden of establishing federal jurisdiction. See

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) ("'The burden of

establishing federal jurisdiction rests with the party asserting its existence." (citing

DaimlerChrysler Corp. v. Cuna, 547 C.S. 332, 342 n.3 (2006))).



                                                   2
        Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain "a short

a plain statement of the claim showing that the pleader is entitled to relief." A district court may

sua sponte dismiss a complaint that does not comply with Rule 8 if "the complaint is so

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well

disguised." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). This Court

has noted that Rule 8 "requires that pleadings provide enough information to put a defendant on

sufficient notice to prepare their defense and also ensure that the Court is sufficiently informed to

determine the issue." .Fabian v. St. Mary's Med Ctr., Civ. A. No. 16-4741, 2017 WL 3494219,

at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

III.    DISCUSSION

        From the limited facts alleged in Charles's Complaint, there is no basis for the Court to

exercise subject matter jurisdiction. Charles did not indicate on the Complaint form whether he

seeks to invoke federal question jurisdiction pursuant to 28 U.S.C. § 1331 or diversity

jurisdiction pursuant to 28 U.S.C. § 1332. To the extent that he seeks to invoke federal

jurisdiction to vindicate his "rights" against Green Street Coffee and Saxbys, the vehicle by

which he may do so is Section 1983 of Title 42 of the United States Code, which provides in

part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

                                                 3
..   .


         42, 48 ( 1988). As alleged, Green Street Coffee and Sax bys are private retailers and are therefore

         not "state actors" subject to liability under§ 1983.

                To the extent Charles seeks to bring claims on state law grounds, the parties are not

         completely diverse. Section 1332(a) grants a district court jurisdiction over a case in which "the

         matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

         between ... citizens of different States." Section 1332(a) requires "'complete diversity between

         all plaintiffs and all defendants,' even though only minimal diversity is constitutionally required.

         This means that, unless there is some other basis for jurisdiction, 'no plaintiff [may] be a citizen

         of the same state as any defendant."' Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104

         (3d Cir. 2015) (quoting Lincoln Prop. Co. v Roche, 546 C.S. 81, 89 (2005) and Zambelli

         Fireworks Mfg. Co v. Wood, 592 F.3d 412,419 (3d Cir. 2010) (internal footnotes omitted)).

         Charles claims that he resides in Philadelphia and provides Pennsylvania addresses for all of the

         Defendants. Accordingly, complete diversity among the parties is facially lacking.

                Because Charles has failed to meet his Rule 8 obligation to provide enough information

         to establish this Court's subject matter jurisdiction, the Court will dismiss his Complaint without

         prejudice and with leave to file an amended complaint within thirty (30) days. If Charles

         chooses to file an amended complaint, he is advised that he must state the basis for the Court's

         exercise of jurisdiction and provide sufficient information about how each Defendant acted to

         harm him.

                                                       BY THE COURT:




                                                           4
